DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9591507. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
	As to claim 2, Patent 9591507 claim 1 recites the same determine quality indicators for a set of resource blocks, average channel quality indicators for the set of resource blocks, determining first reporting frequency, determine preferred subset of resource blocks, determining a second reporting frequency, and transmitting the average channel qualities and preferred subset.  Claim 1 of Patent 9591507 does not explicitly state using a processor or memory.  As would have been recognized by a person of ordinary skill in the art, storing process information in memory and executing with a processor is done merely as a design choice for intended use to implementing the method process.  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the claim language of claim 1 of Patent 9591507 to be implemented in memory and executed by a processor as doing so would be a mere matter of intended use for executing the circuit in different circuitry.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9913161. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
As to claim 2, Patent 9913161 claim 1 recites the same use of a processor, determine quality indicators for a set of resource blocks, determining first reporting frequency, determine preferred subset of resource blocks, determining a second reporting frequency, and transmitting the average channel qualities and preferred subset; claim 6 recites the average channel quality; and claim 2, and 3 recite a base station and sending the information via a transmitter.  Claims 1, 2, 3, and 6 of Patent 9913161 does not explicitly state using a processor or memory.  As would have been recognized by a person of ordinary skill in the art, storing process information in memory and executing with a processor is done merely as a design choice for intended use to implementing the method process.  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the claim language of claims 1, 2, 3, and 6 of Patent 9913161 to be implemented in memory and executed by a processor as doing so would be a mere matter of intended use for executing the circuit in different circuitry.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10306505. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
	As to claim 2, Patent 10306505 claim 1 recites the same processor, determine quality indicators for a set of resource blocks, determining first reporting frequency, determine preferred subset of resource blocks, determining a second reporting frequency, and transmitting the average channel qualities and preferred subset; claim 4 recites average channel quality indicators for the set of resource blocks; and claim 13 recites storing in memory and executing by a program.
Claims of Patent 10306505 does not explicitly state using base station.  As would have been recognized by a person of ordinary skill in the art, using a base station to receive information from a transmitter is notoriously well known in the art and using one would be a mere matter of design choice to choosing a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849